                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION


MONICA COLLIER,

             Plaintiff,                                 Hon. Ellen S. Carmody

v.                                                      Case No. 1:18-cv-805

MAURIZIO LOGIUDICE, et al.,

           Defendants.
_________________________________/

                                        OPINION

      This matter is before the Court on Defendants’ Motion to Dismiss. (ECF No. 57).

The parties have consented to proceed in this Court for all further proceedings, including

trial and an order of final judgment. 28 U.S.C. ' 636(c)(1). By Order of Reference, the

Honorable Janet T. Neff referred this case to the undersigned.            For the reasons

discussed herein, Defendants’ motion is granted and this matter is terminated.

                                     BACKGROUND

      On July 19, 2018, Plaintiff initiated in this Court a lawsuit against Vitale’s Pizzeria

of Hudsonville, LLC, Maurizio Logiudice, and Mandy Tithof alleging violations of the Fair

Labor Standards Act (FLSA). Collier v. Vitale’s Pizzeria of Hudsonville, LLC, 1:18-cv-

804, ECF No. 1 (W.D. Mich.). Specifically, Plaintiff alleged that Defendants failed to pay

her at the appropriate rate for overtime hours she worked. (Id.). This action is still

pending.   Contemporaneously, Plaintiff initiated the present action against Vitale’s,

Maurizio Logiudice, Giovanna Logiudice, and Mandy Tithof alleging violations of the

Racketeer Influenced and Corrupt Organizations Act (RICO).            Specifically, Plaintiff
alleges that the conduct giving rise to her FLSA claims likewise violates RICO.

Defendants in the present action now move for judgment on the pleadings pursuant to

Federal Rule of Civil Procedure 12(c).

                                   LEGAL STANDARD

       Federal Rule of Civil Procedure 12(c) provides that “[a]fter the pleadings are

closed. . .a party may move for judgment on the pleadings.” Fed. R. Civ. P. 12(c). A

motion brought under Rule 12(c) is analyzed pursuant to the same standard applicable

to a motion to dismiss under Rule 12(b)(6). See Gamrat v. Cline, 2019 WL 3024599 at

*3 (W.D. Mich., July 11, 2019).       A Rule 12(b)(6) motion to dismiss tests the legal

sufficiency of a complaint by evaluating the assertions therein in a light most favorable to

Plaintiff to determine whether such states a valid claim for relief. See In re NM Holdings

Co., LLC, 622 F.3d 613, 618 (6th Cir. 2000).

       Pursuant to Federal Rule of Civil Procedure 12(b)(6), a claim must be dismissed

for failure to state a claim on which relief may be granted unless the “[f]actual allegations

[are] enough to raise a right for relief above the speculative level on the assumption that

all of the complaint’s allegations are true.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

545 (2007). As the Supreme Court more recently held, to survive a motion to dismiss, a

complaint must contain “sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). This

plausibility standard “is not akin to a ‘probability requirement,’ but it asks for more than a

sheer possibility that a defendant has acted unlawfully.” If the complaint simply pleads

facts that are “merely consistent with” a defendant’s liability, it “stops short of the line


                                              2
between possibility and plausibility of ‘entitlement to relief.’” Id. As the Court further

observed:

       Two working principles underlie our decision in Twombly. First, the tenet
       that a court must accept as true all of the allegations contained in a
       complaint is inapplicable to legal conclusions. Threadbare recitals of the
       elements of a cause of action, supported by mere conclusory statements,
       do not suffice. . .Rule 8 marks a notable and generous departure from the
       hyper-technical, code-pleading regime of a prior era, but it does not unlock
       the doors of discovery for a plaintiff armed with nothing more than
       conclusions. Second, only a complaint that states a plausible claim for
       relief survives a motion to dismiss. . .Determining whether a complaint
       states a plausible claim for relief will, as the Court of Appeals observed, be
       a context-specific task that requires the reviewing court to draw on its
       judicial experience and common sense. But where the wellpleaded facts do
       not permit the court to infer more than the mere possibility of misconduct,
       the complaint has alleged - but it has not “show[n]” - “that the pleader is
       entitled to relief.”

Id. at 678-79 (internal citations omitted).

       When resolving a motion to dismiss pursuant to Rule 12(b)(6), the Court may

consider the complaint and any exhibits attached thereto, public records, items appearing

in the record of the case, and exhibits attached to the defendant’s motion to dismiss

provided such are referenced in the complaint and central to the claims therein. See

Bassett v. National Collegiate Athletic Assoc., 528 F.3d 426, 430 (6th Cir. 2008); see also,

Continental Identification Products, Inc. v. EnterMarket, Corp., 2008 WL 51610 at *1, n.1

(W.D. Mich., Jan. 2, 2008) (“an exhibit to a pleading is considered part of the pleading”

and “the Court may properly consider the exhibits. . .in determining whether the complaint

fail[s] to state a claim upon which relief may be granted without converting the motion to

a Rule 56 motion”); Stringfield v. Graham, 212 Fed. Appx. 530, 535 (6th Cir. 2007)

(documents “attached to and cited by” the complaint are “considered parts thereof under

Federal Rule of Civil Procedure 10(c)”).
                                              3
                                         ANALYSIS

       In addition to its criminal proscriptions, RICO authorizes “[a]ny person injured in

his business or property by reason of” a violation of RICO’s substantive provisions to bring

a civil action in federal court and to recover treble damages and attorney’s fees. See

Trollinger v. Tyson Foods, Inc., 370 F.3d 602, 612 (6th Cir. 2004) (quoting 18 U.S.C. §

1964(c)).      To prevail on her civil RICO claims, Plaintiff must establish the following

elements: (1) conduct (2) of an enterprise (3) through a pattern (4) of racketeering activity.

See Heinrich v. Waiting Angels Adoption Services, Inc., 668 F.3d 393, 404 (6th Cir. 2012)

(citation omitted). Racketeering activity is defined as conduct which violates one of

RICO’s criminal provisions. Ibid. Plaintiff alleges that Defendants’ racketeering activity

is evidenced by acts of mail fraud and wire fraud.

       Plaintiff must also sufficiently allege causation. Specifically, Plaintiff must allege

that the mail fraud and wire fraud in which Defendants allegedly engaged was a “but for”

cause of her injuries as well as the proximate cause thereof. See Wallace v. Midwest

Financial & Mortgage Services, Inc., 714 F.3d 414, 418-19 (6th Cir. 2013) (“proximate

cause is an essential ingredient of any civil RICO claim”). The concept of proximate

cause refers to “the judicial tools used to limit a person’s responsibility for the

consequences of that person’s own acts.” Id. at 419 (citation omitted). Thus, Plaintiff

must allege that her alleged injury was “by reason of” Defendants’ alleged acts of mail

and wire fraud. Trollinger, 370 F.3d at 613. This is precisely where Plaintiff’s complaint

falls short.

       To establish mail fraud, Plaintiff must demonstrate that Defendants engaged in a

scheme to defraud and used the mails in furtherance thereof. Heinrich, 668 F.3d at 404.
                                           4
To establish wire fraud, Plaintiff must establish that Defendants engaged in a scheme to

defraud and used the wires in furtherance thereof.           Ibid.   Plaintiff alleges that

Defendants utilized the mail and wires to transmit to government agencies false payroll

information as part of a scheme to defraud. While these alleged actions may have

proximately caused harm to these government agencies, such were not the proximate

cause of Plaintiff’s alleged injury. Stated differently, Plaintiff alleges that Defendants

engaged in wage theft, but this alleged injury was not “by reason of” Defendants’ alleged

mail or wire fraud. Defendants’ alleged acts of wire and mail fraud merely facilitated,

rather than caused, Plaintiff’s alleged injury. See, e.g., DeSilva v. North Shore-Long

Island Jewish Health System, Inc., 770 F.Supp.2d 497, 524 (E.D.N.Y. 2011) (recognizing,

in the context of a RICO claim based on allegations of underpayment of wages, that

proximate cause is not satisfied by conduct which merely furthers, facilitates, permits, or

conceals the plaintiff’s alleged injury).   Accordingly, because Plaintiff has failed to

sufficiently allege proximate cause, her RICO claims must be dismissed.

                                     CONCLUSION

              For the reasons articulated herein, Defendants’ Motion to Dismiss, (ECF

No. 57), is granted and this matter is terminated. An Order consistent with this Opinion

will enter.




Date: July 18, 2019                                     /s/ Ellen S. Carmody
                                                       ELLEN S. CARMODY
                                                       United States Magistrate Judge



                                            5
